Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-35 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    281
    585
    media_image1.png
    Greyscale
,
and the species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification (reproduced below),

    PNG
    media_image2.png
    279
    566
    media_image2.png
    Greyscale

in the reply filed on July 22, 2021 is acknowledged.


The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of elected Group I, over 4600 Chemical Abstract Registry numbers were recovered in one database search alone.  Therefore, the products of elected Group I will be examined according to MPEP 803.02.

a compound of formula (I): [Chemical formula 4] 

    PNG
    media_image3.png
    197
    352
    media_image3.png
    Greyscale

wherein the monovalent sulfur-containing group represented by formula (i-1), 
    PNG
    media_image4.png
    63
    288
    media_image4.png
    Greyscale
, is present in any one of R6 to R9 of formula (I); 
R12 represents a monovalent group represented by formula (i-3): [Chemical Formula 6], 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
; and 
all other variables are as defined.
Claims embraced by the above identified expanded search are claims 15-21, 23-25 and 30-35.

Subject matter not embraced by the above identified expanded search and Claims 1-14, 22 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on April 14, 2020, 
May 1, 2020, May 27, 2021 and August 31, 2021.  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the structures on pages 88, 89, 91, 93, 97, 99, 103-106, 112 and 113 of the instant specification are illegible.  
Appropriate correction is required.
the Preliminary Amendment filed April 14, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “all of which are hereby incorporated herein by reference in their entireties”.

MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by 

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 



    PNG
    media_image6.png
    367
    475
    media_image6.png
    Greyscale


Specifically, PCT/JP2018/039952 was filed without an “incorporation by reference” statement to the earlier applications filed in Japan.  Then, Applicant filed a 371 of the PCT and attempted to amend the specification to include the “incorporation by reference” statement via a Preliminary Amendment filed after the instant application’s International filing date of 
October 26, 2018.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly state “incorporation by reference” within the PCT Specification (description pages).  
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for 
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US cases, and even if they did incorporate something by reference in the PCT e.g., a page of the specification from a foreign priority document, this does not provide them “incorporation by reference” to the entire foreign 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “all of which are hereby incorporated herein by reference in their entireties” from the instant specification.


Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
rd line from the bottom of page 7, “whereas” should be changed to “wherein”;
b)	in claim 15, last line of page 7, a space should be added after “from”; and
c)	in claim 20, lines 7-8 of the claim, the phrase “Xa1 represents an unsubstituted … Xa2 represents a divalent aromatic group” is duplicate language as found previously in the claim and should be deleted.
  
Appropriate correction is required.


Duplicate Claims, Warning
Applicant is advised that should claim 17 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-21, 23, 24, 30, 32, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, lines 1-3 of the claim, the claim states that the benzotriazole compound is represented 
In claim 15, lines 4, 5 and 10-12 of the claim, the claim states that R1 to R9 can represent formula (i-1) then the claim has “[Chemical formula 5]”.  Can R1 to R9 represent formula (i-1) or can R1 to R9 represent [Chemical formula 5]?  One name/indicator or the other should be used in the claim to identify the radical found in claim 15 on line 12.  Such confusion makes claim 15 unclear and therefore, indefinite.  Clarification in the claim is required. See claims 17, 18, 24, 30, 32, 33 and 34 for same.

12 represents formula (i-3), then the claim has “[Chemical Formula 6]”.  Does R12 represent formula (i-3) or [Chemical Formula 6]?  One name/indicator or the other should be used in the claim to identify the radical found in claim 15 on line 12 of page 7.  Such confusion makes claim 15 unclear and therefore, indefinite.  Clarification in the claim is required.  See claims 19-21 and 23 for same.
In claim 15, the last two lines of the claim, the proviso phrase “provided that Xa1 and Xa2 represent the same as above, but are each independent from those of Xa” is unclear as to its meaning.  How can Xa1 and Xa2 be independent of variable Xa when Xa1 and Xa2 are used to define Xa?  The phrase makes claim 15 confusing.  Therefore, the metes and bounds of the claim cannot be ascertained.  Clarification is required.  See similar proviso language at the end of claim 20 for same.
Claim 16 is unclear since the A2 variable is found in formula (i-3) in claim 15, but A2 is not found in 
In claim 33, line 4 of the claim, the phrase “include one or more” should be changed to “represents one or more”.
Claim 33 lacks antecedent basis from independent claim 15 because the R1, R2, R3, R4 and R5 variables represent a hydrocarbon group having 1 to 10 carbon atoms in claim 15, but not 1 to 18 carbon atoms as found in claim 33.  See lines 3-5 and 8-11 of claim 33.
In claim 33, line 7 of the claim, the “and/or” should be changed to “or”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a 

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 fails to further limit claims 30 and 31 (which claim 32 depends) because claim 30 already states that the l variable represents zero, which is the same as found in claim 32.
Claim 33 fails to further limit independent claim 15 because claim 33 is broader in scope than claim 15 since the R1, R2, R3, R4 and R5 variables can represent a hydrocarbon having 1 to 10 carbon atoms in claim 15, not 1 to 18 carbon atoms as found in claim 33.  See lines 3-5 and 8-11 of claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 15-21, 23-25 and 30-35 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Heller et al. {US Patent 3,629,191}.
	Heller et al. disclose Example 7 (column 11),

    PNG
    media_image7.png
    178
    404
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    244
    758
    media_image8.png
    Greyscale

{for instance, a compound of instant formula (I): [Chemical formula 4], 

    PNG
    media_image3.png
    197
    352
    media_image3.png
    Greyscale
, 
where R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -CH3); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -CH3); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1):[Chemical Formula 5],
 
    PNG
    media_image9.png
    89
    284
    media_image9.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):[Chemical Formula 6]:
 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon (i.e., -CH2-CH2-); 
A2=an oxygen-containing group (i.e., -C(=O)O-); 
Xb=-Xb1; and 
Xb1=a monovalent hydrocarbon (i.e., -CH2-CH3)}.  

Heller et al. disclose a composition comprising the compound of Example 7 in ligroin.  Therefore, Heller et al. anticipate the instant claimed invention.


Allowable Subject Matter
The elected species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification, is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


September 20, 2021
Book XXVI, page 225